—In a child visitation proceeding pursuant to Family Court Act article 6, the petitioners, Milton Silverman and Sylvia Silverman, appeal from stated portions of an order of the Family Court, Queens County (DePhillips, J.), dated May 27, 1997, and the respondent, Kristin Reid, cross-appeals, as limited by her brief, from so much of the order as denied her application to suspend an order of visitation of the same court dated October 25, 1996.
Motion by the petitioners to withdraw their appeal on the ground that it has been rendered academic by a stipulation between the parties entered into on September 24, 1998.
Ordered that the motion is granted, and the appeal is dismissed as withdrawn, without costs or disbursements; and it is further,
Ordered that the cross appeal is dismissed as academic, without costs or disbursements.
After the appeal and cross-appeal were taken from the order dated May 27, 1997, the parties entered into a stipulation of settlement in open court on September 24, 1998, regarding the petitioners’ right of visitation with the child, thus rendering the cross-appeal from that portion of the order granting visitation to the petitioners academic. Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.